EXHIBIT 10.4

 

RESTORATION HARDWARE, INC.
NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Common Stock of Restoration Hardware, Inc. (the “Corporation”):

 

Optionee:

John W. Tate

 

 

Grant Date:

August 24, 2004

 

 

Vesting Commencement Date:

August 24, 2004

 

 

Exercise Price:

$5.70

 

 

Number of Option Shares:

70,172

 

 

Expiration Date:

August 24, 2014

 

 

Type of Option:

Incentive Stock Option

 

Exercise Schedule:  The Option shall become exercisable for twenty-five percent
(25%) of the Option Shares upon Optionee’s completion of each of the four (4)
years of Service measured from and after the Vesting Commencement Date, with the
first such installment to become exercisable on the first anniversary of the
Vesting Commencement Date.  In no event shall the Option become exercisable for
any additional Option Shares after Optionee’s cessation of Service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Restoration Hardware, Inc. 1998 Stock Incentive
Plan Amended and Restated on October 9, 2002 (the “Plan”).  Optionee further
agrees to be bound by the terms of the Plan and the terms of the Option as set
forth in the Stock Option Agreement attached hereto as Exhibit A.  A copy of the
Plan is available upon request made to the Secretary of the Corporation at the
Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

Definitions.  All capitalized terms in this notice shall have the meaning
assigned to them in this notice or in the attached Stock Option Agreement.

 

DATED: August 24, 2004

 

 

 

 

RESTORATION HARDWARE, INC.

 

By:

 /s/Patricia A. McKay

 

 

 

 

Title: Executive Vice President and Chief Financial
Officer

 

 

 

 

 

/s/ John W. Tate

 

John W. Tate, Optionee

 

 

 

Address:

530 Belmeade Way Trail

 

 

Lewisville, NC 27023

 

 

 

 

ATTACHMENTS

 

Exhibit A - Stock Option Agreement

 

 

--------------------------------------------------------------------------------


 

RESTORATION HARDWARE, INC.
STOCK OPTION AGREEMENT

 

RECITALS

 


A.           THE BOARD HAS ADOPTED THE PLAN FOR THE PURPOSE OF RETAINING THE
SERVICES OF SELECTED EMPLOYEES, NON-EMPLOYEE MEMBERS OF THE BOARD OR OF THE
BOARD OF DIRECTORS OF ANY PARENT OR SUBSIDIARY AND CONSULTANTS AND OTHER
INDEPENDENT ADVISORS WHO PROVIDE SERVICES TO THE CORPORATION (OR ANY PARENT OR
SUBSIDIARY).

 


B.             OPTIONEE IS TO RENDER VALUABLE SERVICES TO THE CORPORATION (OR A
PARENT OR SUBSIDIARY), AND THIS AGREEMENT IS EXECUTED PURSUANT TO, AND IS
INTENDED TO CARRY OUT THE PURPOSES OF, THE PLAN IN CONNECTION WITH THE
CORPORATION’S GRANT OF AN OPTION TO OPTIONEE.

 


C.             ALL CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE MEANING
ASSIGNED TO THEM IN THE ATTACHED APPENDIX.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.               GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS
OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES
SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME
TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2 BELOW AT THE EXERCISE
PRICE.

 


2.               OPTION TERM.  THIS OPTION SHALL HAVE A MAXIMUM TERM OF TEN (10)
YEARS MEASURED FROM THE GRANT DATE AND SHALL ACCORDINGLY EXPIRE AT THE CLOSE OF
BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH
PARAGRAPH 5 OR 6 BELOW.

 


3.               LIMITED TRANSFERABILITY.  THIS OPTION SHALL BE NEITHER
TRANSFERABLE NOR ASSIGNABLE BY OPTIONEE OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION FOLLOWING OPTIONEE’S DEATH AND MAY BE EXERCISED, DURING
OPTIONEE’S LIFETIME, ONLY BY OPTIONEE.  HOWEVER, IF THIS OPTION IS DESIGNATED A
NON-STATUTORY OPTION IN THE GRANT NOTICE, THEN THIS OPTION MAY, IN CONNECTION
WITH THE OPTIONEE’S ESTATE PLAN, BE ASSIGNED IN WHOLE OR IN PART DURING
OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF THE OPTIONEE’S IMMEDIATE FAMILY OR
TO A TRUST ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF THE OPTIONEE AND/OR ONE OR
MORE SUCH FAMILY MEMBERS.  THE ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY THE
PERSON OR PERSONS WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO
SUCH ASSIGNMENT.  THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME
AS THOSE IN EFFECT FOR THIS OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT.

 


4.               DATE OF EXERCISE.  THIS OPTION SHALL BECOME EXERCISABLE FOR THE
OPTION SHARES IN ONE OR MORE INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE.  AS
THE OPTION BECOMES EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL
ACCUMULATE AND THE OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED
INSTALLMENTS UNTIL THE EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM
UNDER PARAGRAPH 5 OR 6 BELOW.

 

--------------------------------------------------------------------------------


 


5.               CESSATION OF SERVICE.  THE OPTION TERM SPECIFIED IN PARAGRAPH 2
ABOVE SHALL TERMINATE (AND THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO
THE EXPIRATION DATE SHOULD ANY OF THE FOLLOWING PROVISIONS BECOME APPLICABLE:

 


(A)          SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE FOR ANY REASON (OTHER
THAN DEATH, PERMANENT DISABILITY OR CAUSE) WHILE THIS OPTION IS OUTSTANDING,
THEN THE PERIOD FOR EXERCISING THIS OPTION SHALL BE REDUCED TO A THREE (3)-MONTH
PERIOD COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE, BUT IN NO EVENT
SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.

 


(B)         SHOULD OPTIONEE DIE WHILE HOLDING THIS OPTION, THEN THE PERSONAL
REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM THE OPTION
IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN ACCORDANCE WITH THE LAWS OF
INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION.  SUCH RIGHT SHALL
LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING, UPON THE EARLIER OF
(I) THE EXPIRATION OF THE TWELVE (12)-MONTH PERIOD MEASURED FROM THE DATE OF
OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.

 


(C)          SHOULD OPTIONEE CEASE SERVICE BY REASON OF PERMANENT DISABILITY
WHILE THIS OPTION IS OUTSTANDING, THEN THE PERIOD FOR EXERCISING THIS OPTION
SHALL BE REDUCED TO A TWELVE (12)-MONTH PERIOD COMMENCING WITH THE DATE OF SUCH
CESSATION OF SERVICE, BUT IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY
TIME AFTER THE EXPIRATION DATE.

 


(D)         DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS
OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED
OPTION SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S
CESSATION OF SERVICE.  UPON THE EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR
(IF EARLIER) UPON THE EXPIRATION DATE, THIS OPTION SHALL TERMINATE AND CEASE TO
BE OUTSTANDING FOR ANY OTHERWISE EXERCISABLE OPTION SHARES FOR WHICH THE OPTION
HAS NOT BEEN EXERCISED.  HOWEVER, THIS OPTION SHALL, IMMEDIATELY UPON OPTIONEE’S
CESSATION OF SERVICE FOR ANY REASON, TERMINATE AND CEASE TO BE OUTSTANDING WITH
RESPECT TO ANY OPTION SHARES FOR WHICH THIS OPTION IS NOT OTHERWISE AT THAT TIME
EXERCISABLE.

 


(E)          SHOULD OPTIONEE’S SERVICE BE TERMINATED FOR CAUSE, THEN THIS OPTION
SHALL TERMINATE IMMEDIATELY AND CEASE TO REMAIN OUTSTANDING.

 


6.               SPECIAL ACCELERATION OF OPTION.

 


(A)          CHANGE OF CONTROL.

 

(I)                                     THIS OPTION TO THE EXTENT OUTSTANDING AT
THE TIME OF A CHANGE OF CONTROL TRANSACTION BUT NOT OTHERWISE FULLY EXERCISABLE,
SHALL AUTOMATICALLY ACCELERATE SO THAT THIS OPTION SHALL, IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF SUCH CHANGE OF CONTROL, BECOME EXERCISABLE FOR ALL OF THE
OPTION SHARES AT THE TIME SUBJECT TO THIS OPTION AND MAY BE EXERCISED FOR ANY OR
ALL OF THOSE OPTION SHARES AS FULLY VESTED SHARES OF COMMON STOCK.  HOWEVER,
THIS OPTION SHALL NOT BECOME EXERCISABLE ON SUCH AN

 

2

--------------------------------------------------------------------------------


 

ACCELERATED BASIS IF AND TO THE EXTENT:  (I) THIS OPTION IS, IN CONNECTION WITH
THE CHANGE OF CONTROL, TO BE ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT
THEREOF) OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS
OF THE CHANGE OF CONTROL TRANSACTION; OR (II) THIS OPTION IS TO BE REPLACED WITH
A CASH INCENTIVE PROGRAM OF THE SUCCESSOR CORPORATION WHICH PRESERVES THE SPREAD
EXISTING AT THE TIME OF THE CHANGE OF CONTROL ON THE OPTION SHARES FOR WHICH
THIS OPTION IS NOT OTHERWISE AT THAT TIME EXERCISABLE (THE EXCESS OF THE FAIR
MARKET VALUE OF THOSE OPTION SHARES OVER THE AGGREGATE EXERCISE PRICE PAYABLE
FOR SUCH SHARES) AND PROVIDES FOR SUBSEQUENT PAYOUT IN ACCORDANCE WITH THE SAME
OPTION EXERCISE/VESTING SCHEDULE SET FORTH IN THE GRANT NOTICE.

 

(II)                                  IMMEDIATELY FOLLOWING THE CHANGE OF
CONTROL, THIS OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE
EXTENT ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF) OR OTHERWISE
CONTINUED IN FULL FORCE AND EFFECT PURSUANT TO THE TERMS OF THE CHANGE OF
CONTROL TRANSACTION.

 

(III)                               IF THIS OPTION IS ASSUMED IN CONNECTION WITH
A CHANGE OF CONTROL (OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT), THEN THIS
OPTION SHALL BE APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE OF
CONTROL, TO APPLY TO THE NUMBER AND CLASS OF SECURITIES OR OTHER PROPERTY WHICH
WOULD HAVE BEEN ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH CHANGE OF CONTROL
HAD THE OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH CHANGE OF CONTROL, AND
APPROPRIATE ADJUSTMENTS SHALL ALSO BE MADE TO THE EXERCISE PRICE, PROVIDED THE
AGGREGATE EXERCISE PRICE SHALL REMAIN THE SAME.

 

(IV)                              IF THIS OPTION IS ASSUMED IN CONNECTION WITH A
CHANGE OF CONTROL (OR OTHERWISE CONTINUED IN FULL FORCE AND EFFECT) AND THE
OPTIONEE’S SERVICE IS TERMINATED NOT FOR CAUSE BY THE COMPANY OR THE SUCCESSOR
CORPORATION (OR PARENT THEREOF) WITHIN EIGHTEEN (18) MONTHS AFTER THE CHANGE OF
CONTROL, THIS OPTION AUTOMATICALLY SHALL BECOME VESTED AND EXERCISABLE FOR ALL
OF THE OPTION SHARES AT THE TIME REPRESENTED BY THIS OPTION.

 


(B)         THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE
CORPORATION TO ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE ITS CAPITAL OR
BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR
TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.

 


7.               ADJUSTMENT IN OPTION SHARES.

 


SHOULD ANY CHANGE BE MADE TO COMMON STOCK BY REASON OF ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER
CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE
CORPORATION’S RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE MADE TO
(I) THE TOTAL NUMBER AND/OR CLASS OF SECURITIES SUBJECT TO THIS OPTION AND
(II) THE EXERCISE PRICE IN ORDER TO REFLECT SUCH CHANGE AND THEREBY PRECLUDE A
DILUTION OR ENLARGEMENT OF BENEFITS HEREUNDER.

 


8.               STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE
ANY STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE

 

3

--------------------------------------------------------------------------------


 


EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD OF
THE PURCHASED SHARES.

 


9.               MANNER OF EXERCISING OPTION.

 


(A)          IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART OF
THE OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE (OR
ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING
ACTIONS:

 

(I)                                     EXECUTE AND DELIVER TO THE CORPORATION A
NOTICE OF EXERCISE FOR THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED;

 

(II)                                  PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS, SUBJECT TO APPLICABLE
LAWS:

 

(A)      CASH OR CHECK MADE PAYABLE TO THE CORPORATION; OR

 

(B)        SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR
PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A
CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED
AT THEIR FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C)        THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT TO WHICH
OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL
CONCURRENTLY PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A CORPORATION-DESIGNATED
BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO
THE CORPORATION, OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE,
SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED
SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES
REQUIRED TO BE WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND
(II) TO THE CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES
DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise;

 

(III)                               FURNISH TO THE CORPORATION APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION; AND

 

(IV)                              MAKE APPROPRIATE ARRANGEMENTS WITH THE
CORPORATION (OR PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE
SATISFACTION OF ALL FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX
WITHHOLDING REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.

 

4

--------------------------------------------------------------------------------


 


(B)         AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION SHALL
ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING
THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE APPROPRIATE
LEGENDS, IF ANY, AFFIXED THERETO.

 


(C)          IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL SHARES
OF COMMON STOCK.

 


10.         COMPLIANCE WITH LAWS AND REGULATIONS.

 


(A)          THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES
UPON SUCH EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND
OPTIONEE WITH ALL APPLICABLE REQUIREMENTS OF LAW RELATING THERETO AND WITH ALL
APPLICABLE REGULATIONS OF ANY STOCK EXCHANGE (OR THE NASDAQ NATIONAL MARKET, IF
APPLICABLE) ON WHICH COMMON STOCK MAY BE LISTED FOR TRADING AT THE TIME OF SUCH
EXERCISE AND ISSUANCE.


 


(B)         THE INABILITY OF THE CORPORATION TO OBTAIN APPROVAL FROM ANY
REGULATORY BODY HAVING AUTHORITY DEEMED BY THE CORPORATION TO BE NECESSARY TO
THE LAWFUL ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS OPTION SHALL
RELIEVE THE CORPORATION OF ANY LIABILITY WITH RESPECT TO THE NON-ISSUANCE OR
SALE OF COMMON STOCK AS TO WHICH SUCH APPROVAL SHALL NOT HAVE BEEN OBTAINED. 
THE CORPORATION, HOWEVER, SHALL USE ITS BEST EFFORTS TO OBTAIN ALL SUCH
APPROVALS.


 


11.         SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
PARAGRAPHS 3 AND 6 ABOVE, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND
LEGATEES OF OPTIONEE’S ESTATE.


 


12.         NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED
TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO
BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE
AT THE ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE. 
ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN
THE U.S. MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE
NOTIFIED.


 


13.         CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE
MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND
SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH
RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL
BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.  FOR
PURPOSES OF THIS AGREEMENT, WHENEVER THE CONTEXT REQUIRES, THE SINGULAR NUMBER
SHALL INCLUDE THE PLURAL, AND VICE VERSA.


 


14.         GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.

 

5

--------------------------------------------------------------------------------


 


15.         EXCESS SHARES.  IF THE OPTION SHARES COVERED BY THIS AGREEMENT
EXCEED, AS OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY
WITHOUT STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS OPTION SHALL BE
VOID WITH RESPECT TO THOSE EXCESS SHARES, UNLESS STOCKHOLDER APPROVAL OF AN
AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.

 


16.         ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION.  IN THE EVENT
THIS OPTION IS DESIGNATED AN INCENTIVE OPTION IN THE GRANT NOTICE, THE FOLLOWING
TERMS AND CONDITIONS SHALL ALSO APPLY TO THE GRANT:


 


(A)          THIS OPTION SHALL CEASE TO QUALIFY FOR FAVORABLE TAX TREATMENT AS
AN INCENTIVE OPTION IF (AND TO THE EXTENT) THIS OPTION IS EXERCISED FOR ONE OR
MORE OPTION SHARES:  (A) MORE THAN THREE (3) MONTHS AFTER THE DATE OPTIONEE
CEASES TO BE AN EMPLOYEE FOR ANY REASON OTHER THAN DEATH OR PERMANENT
DISABILITY; OR (B) MORE THAN TWELVE (12) MONTHS AFTER THE DATE OPTIONEE CEASES
TO BE AN EMPLOYEE BY REASON OF PERMANENT DISABILITY.


 


(B)         NO INSTALLMENT UNDER THIS OPTION SHALL QUALIFY FOR FAVORABLE TAX
TREATMENT AS AN INCENTIVE OPTION IF (AND TO THE EXTENT) THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AT THE GRANT DATE) OF THE COMMON STOCK FOR WHICH SUCH
INSTALLMENT FIRST BECOMES EXERCISABLE HEREUNDER WOULD, WHEN ADDED TO THE
AGGREGATE VALUE (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) OF
COMMON STOCK OR OTHER SECURITIES FOR WHICH THIS OPTION OR ANY OTHER INCENTIVE
OPTIONS GRANTED TO OPTIONEE PRIOR TO THE GRANT DATE (WHETHER UNDER THE PLAN OR
ANY OTHER OPTION PLAN OF THE CORPORATION OR ANY PARENT OR SUBSIDIARY) FIRST
BECOME EXERCISABLE DURING THE SAME CALENDAR YEAR, EXCEED ONE HUNDRED THOUSAND
DOLLARS ($100,000) IN THE AGGREGATE.  SHOULD SUCH ONE HUNDRED THOUSAND DOLLAR
($100,000) LIMITATION BE EXCEEDED IN ANY CALENDAR YEAR, THIS OPTION SHALL
NEVERTHELESS BECOME EXERCISABLE FOR THE EXCESS SHARES IN SUCH CALENDAR YEAR AS A
NON-STATUTORY OPTION.


 


(C)          SHOULD THE EXERCISABILITY OF THIS OPTION BE ACCELERATED UPON A
CHANGE OF CONTROL TRANSACTION, THEN THIS OPTION SHALL QUALIFY FOR FAVORABLE TAX
TREATMENT AS AN INCENTIVE OPTION ONLY TO THE EXTENT THE AGGREGATE FAIR MARKET
VALUE (DETERMINED AT THE GRANT DATE) OF COMMON STOCK FOR WHICH THIS OPTION FIRST
BECOMES EXERCISABLE IN THE CALENDAR YEAR IN WHICH THE CHANGE OF CONTROL OCCURS
DOES NOT, WHEN ADDED TO THE AGGREGATE VALUE (DETERMINED AS OF THE RESPECTIVE
DATE OR DATES OF GRANT) OF THE COMMON STOCK OR OTHER SECURITIES FOR WHICH THIS
OPTION OR ONE OR MORE OTHER INCENTIVE OPTIONS GRANTED TO OPTIONEE PRIOR TO THE
GRANT DATE (WHETHER UNDER THE PLAN OR ANY OTHER OPTION PLAN OF THE CORPORATION
OR ANY PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE DURING THE SAME CALENDAR
YEAR, EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN THE AGGREGATE.  SHOULD
THE APPLICABLE ONE HUNDRED THOUSAND DOLLAR ($100,000) LIMITATION BE EXCEEDED IN
THE CALENDAR YEAR OF SUCH CHANGE OF CONTROL, THE OPTION MAY NEVERTHELESS BE
EXERCISED FOR THE EXCESS SHARES IN SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.

 

6

--------------------------------------------------------------------------------


 


(D)         SHOULD OPTIONEE HOLD, IN ADDITION TO THIS OPTION, ONE OR MORE OTHER
OPTIONS TO PURCHASE COMMON STOCK WHICH BECOME EXERCISABLE FOR THE FIRST TIME IN
THE SAME CALENDAR YEAR AS THIS OPTION, THEN THE FOREGOING LIMITATIONS ON THE
EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE OPTIONS SHALL BE APPLIED ON THE
BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE GRANTED.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT I
NOTICE OF EXERCISE

 

I hereby notify Restoration Hardware, Inc. (the “Corporation”) that I elect to
purchase                            shares of the Corporation’s common stock
(the “Purchased Shares”) at the option exercise price of
$                           per share (the “Exercise Price”) pursuant to that
certain option (the “Option”) granted to me on August 24, 2004 under the
Corporation’s 1998 Stock Incentive Plan Amended and Restated on October 9, 2002.

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price.

 

                                        , 20     

 

Date

 

 

 

 

 

 

Optionee

 

 

 

Address:

 

 

 

 

 

Print name in exact manner

 

it is to appear on the

 

stock certificate:

 

 

 

Address to which certificate

 

is to be sent, if different

 

from address above:

 

 

 

Social Security Number:

 

Employee Number:

 

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   Agreement shall mean this Stock Option
Agreement.

 

B.                                     Applicable Laws shall mean the legal
requirements relating to the administration of stock option plans, if any, under
applicable provisions of federal securities laws, state corporate and securities
laws, the Code, the rules of any applicable stock exchange or national market
system, and the rules of any foreign jurisdiction applicable to the granting of
stock options and the issuance of shares of Common Stock to residents therein.

 

C.                                     Board shall mean the Corporation’s Board
of Directors.

 

D.                                    Cause shall mean, in connection with the
termination of the Optionee’s Service by the Corporation, (a) the Optionee has
been convicted of a felony involving fraud, dishonesty or personal injury to
another human being, or (b) the termination of Service is evidenced by a
resolution adopted in good faith by a majority of the members of the Board to
the effect that the Optionee (i) intentionally and continually failed
substantially to perform the Optionee’s reasonably assigned duties with the
Corporation, which failure continued for a period of at least thirty (30) days
after a written notice of demand for substantial performance has been delivered
to the Optionee specifying the manner in which the Optionee has failed
substantially to perform, or (ii) intentionally engaged in conduct which is
demonstrably and materially injurious to the Corporation; provided, that no
termination of the Optionee’s Service shall be for Cause as set forth in clause
(ii) above until there shall have been delivered to the Optionee a copy of a
written notice setting forth that the Optionee was guilty of the conduct set
forth in clause (ii) and specifying the particulars thereof in detail. No act,
nor failure to act, on the Optionee’s part shall be considered “intentional”
unless the Optionee has acted, or failed to act, with a lack of good faith and
with a lack of reasonable belief that the Optionee’s action or failure to act
was in the best interest of the Corporation.  A termination of the Optionee’s
Service shall also be considered for “Cause” if the termination is evidenced by
a resolution adopted in good faith by a majority of the members of the Board
following a notification from the Optionee, or following the occurrence, of any
of the following events: (w) the Optionee becomes a named subject of a pending
criminal proceeding (excluding traffic violations and other minor offenses); (x)
the Optionee becomes the subject of any order, judgment or decree of any legal
tribunal of competent jurisdiction, permanently or temporarily enjoining the
Optionee from, or otherwise limiting, the following activities: (i) engaging in
any type of business practice; or (ii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities laws or federal commodities laws; (y)
the Optionee is found by a court of competent jurisdiction in a civil action or
by the Securities and Exchange Commission to have violated any federal or state
securities law; or (z) the Optionee receives a “Wells notice”.

 

A-1

--------------------------------------------------------------------------------


 

E.                                      Change of Control shall mean any of the
following:

 

(a)                                  A merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction; or

 

(b)                                 The sale, transfer or other disposition of
all or substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation; or

 

(c)                                  The acquisition, directly or indirectly, by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders; or

 

(d)                                 A change in the composition of the Board
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who either (i) have been Board
members continuously since the beginning of such period or (ii) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time the Board approved such election or nomination.

 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

G.                                     Common Stock shall mean shares of the
Corporation’s common stock.

 

H.                                    Corporation shall mean Restoration
Hardware, Inc., a Delaware corporation.

 

I.                                         Employee shall mean an individual who
is in the employ of the Corporation (or any Parent or Subsidiary), subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance.

 

J.                                        Exercise Date shall mean the date on
which the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

K.                                    Exercise Price shall mean the exercise
price per Option Share as specified in the Grant Notice.

 

A-2

--------------------------------------------------------------------------------


 

L.                                      Expiration Date shall mean the date on
which the option expires as specified in the Grant Notice.

 

M.                                 Fair Market Value per share of Common Stock
on any relevant date shall be determined in accordance with the following
provisions:

 

(a)                                  If Common Stock is at the time traded on
the Nasdaq National Market, then the Fair Market Value shall be deemed equal to
the closing selling price per share of Common Stock on the date in question, as
the price is reported by the National Association of Securities Dealers on the
Nasdaq National Market.  If there is no closing selling price for Common Stock
on the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which a closing selling price is reported;
or

 

(b)                                 If Common Stock is at the time listed on any
Stock Exchange, then the Fair Market Value shall be deemed equal to the closing
selling price per share of Common Stock on the date in question on the Stock
Exchange determined by the Plan Administrator to be the primary market for
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange.  If there is no closing selling price for Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

 

N.                                    Grant Date shall mean the date of grant of
the option as specified in the Grant Notice.

 

O.                                    Grant Notice shall mean the Notice of
Grant of Stock Option accompanying the Agreement, pursuant to which Optionee has
been informed of the basic terms of the option evidenced hereby.

 

P.                                      Incentive Option shall mean an option
which satisfies the requirements of Section 422 of the Code.

 

Q.                                    1934 Act shall mean the Securities
Exchange Act of 1934, as amended.

 

R.                                     Non-Statutory Option shall mean an option
not intended to satisfy the requirements of Section 422 of the Code.

 

S.                                      Not for Cause shall mean termination of
the Optionee’s Service by the Corporation for reasons other than for Cause.

 

T.                                     Notice of Exercise shall mean the notice
of exercise in the form attached hereto as Exhibit I.

 

U.                                    Option Shares shall mean the number of
shares of Common Stock subject to the option as specified in the Grant Notice.

 

A-3

--------------------------------------------------------------------------------


 

V.                                     Optionee shall mean the person to whom
the option is granted as specified in the Grant Notice.

 

W.                                Parent shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

X.                                    Permanent Disability shall mean that the
Optionee is unable to carry out the responsibilities and functions of the
position held by the Optionee by reason of any physical or mental impairment for
more than 120 days in any twelve-month period.

 

Y.                                     Plan shall mean the Corporation’s 1998
Stock Incentive Plan Amended and Restated on October 9, 2002.

 

Z.                                     Plan Administrator shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

AA.                         Service shall mean the Optionee’s performance of
services for the Corporation (or any Parent or Subsidiary) in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor.

 

BB.                             Stock Exchange shall mean the American Stock
Exchange or the New York Stock Exchange.

 

CC.                             Subsidiary shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

A-4

--------------------------------------------------------------------------------

 